Citation Nr: 0707011	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-03 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to January 
1972.  He lives in the jurisdiction of the RO in Newark, New 
Jersey.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, in pertinent part, denied 
the veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) (which the RO 
characterized as a nervous disorder, to include anxiety 
disorder and PTSD).  

The veteran also submitted a timely notice of disagreement 
(NOD) to that part of the April 2004 RO decision that denied 
service connection for residuals of a thyroidectomy; 
osteoarthritis with residuals of a left wrist fusion (claimed 
as a bone problem); osteoarthritis of the left thumb with 
residuals of joint replacement (claimed as a joint problem); 
osteoarthritis of the right wrist with residuals of a bone 
fragment removal (claimed as bone deterioration); 
degenerative disc disease of the lumbar spine with left 
radiculopathy; degenerative disc disease of the cervical 
spine with right radiculopathy, each including as due to 
Agent Orange exposure, bilateral hearing loss and tinnitus.  

In October 2004, the veteran's service representative 
notified VA that the veteran was withdrawing his appeal for 
service connection for bilateral hearing loss and for 
residuals of a thyroidectomy, including as due to Agent 
Orange exposure.  See 38 C.F.R. § 20.204.  In an October 2004 
rating decision, the RO granted the veteran's claim for 
service connection for tinnitus, evaluating it as 10 percent 
disabling effective September 17, 2002 (one year prior to 
VA's receipt of this claim).  The veteran did not submit an 
NOD with the 10 percent rating or the effective date assigned 
for tinnitus.  Accordingly, an issue relating to tinnitus is 
no longer in appellate status.  38 U.S.C.A. § 7105; see 
Grantham v. Brown, 1145 F.3d 1156 (Fed. Cir. 1997).

In January 2005, the veteran perfected a timely appeal only 
with respect to the April 2004 denial of his claim for 
service connection for PTSD.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993).  Thus, the issue of service connection for PTSD is 
the only issue that remains in appellate status.

In a March 2005 rating decision, the RO in Newark, New 
Jersey, granted service connection for osteoarthritis of the 
left ankle, and assigned a10 percent rating effective 
October 7, 2004 (the date that VA received this claim).  The 
veteran and his representative were notified of this decision 
in July 2005.  In a November 2005 rating decision, the RO 
denied the veteran's claims for service connection for 
osteoarthritis of the right great toe, including as secondary 
to a bunion deformity, and for osteoarthritis of the right 
ankle.  The veteran and his representative were notified of 
this decision in December 2005.  A notice of disagreement was 
not initiated with respect to either of the rating decisions 
dated in March and November 2005; the issues adjudicated in 
those rating decisions are not in appellate status.  
38 C.F.R. § 20.201 (2006); Roy, supra.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has PTSD as a result of active 
service in Vietnam and due to in-service personal trauma.  He 
claims that he was in combat in Vietnam and was exposed to 
weaponry fire during that time.  As to the alleged personal 
assault, the veteran specifically asserts that he was 
"beaten about the face and torso" during training exercises 
at Fort Monmouth, New Jersey, prior to being sent to Vietnam.  

Service personnel records show that he served at Fort 
Monmouth, New Jersey, from January 26, 1970, to November 20, 
1970, and served in Vietnam from March 15, 1971, to 
January 28, 1972.  He was awarded the Vietnam Service Medal 
and the Vietnam Campaign Medal; there is no indication that 
he was awarded any medals or decorations evincing combat 
duty.  The veteran participated in an "unnamed campaign" 
while in Vietnam and was qualified as a Ground Control Radar 
Repairman during active service.

In testimony at his June 2006 Travel Board hearing, the 
veteran asserted that he engaged in combat with the enemy 
while assigned to the 325th Aviation Detachment Division in 
Vietnam between March 1971 and January 1972.  In summary, the 
veteran's testimony was that he was assigned perimeter guard 
duty and flew on helicopter missions with the 101st Airborne 
transporting wounded and dead soldiers to Da Nang Air Force 
Base, Vietnam (Da Nang), between September and December 1971.  
He stated that he also flew on helicopter missions between 
Dong Ha and Phu Bai, Vietnam.  The veteran also testified 
that his unit and base (Da Nang) were subjected to weaponry 
fire, to include mortar and rocket attacks.  

As to the allegation of being exposed to hostile weaponry 
fire while on the Army base in Da Nang, the United States 
Court of Appeals for Veterans Claims held in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), that corroboration of 
every detail of a stressor under such circumstances, such as 
the claimant's own personal involvement, is not necessary.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997).  The Board 
finds that there is sufficient information already of record 
to determine if such attacks occurred while the veteran was 
at Da Nang.  Accordingly, the AMC/RO must provide a summary 
of the veteran's claimed in-service stressors, to include the 
information he provided at his Board hearing, and copies of 
the available service personnel records, showing service 
dates, duties, and units of assignment, to the Joint Services 
Record Research Center (JSRRC) for the purpose of verifying 
the veteran's alleged in-service stressors.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f) (2006).

However, a PTSD claim based upon personal assault involves 
different considerations.  See 38 C.F.R. § 3.304(f)(3).  In 
Patton v. West, 12 Vet. App. 272, 280 (1999) (quoting Cohen 
v. Brown, 10 Vet. App. 128, 145 (1997), the Court recognized 
that it had at one point held "an opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor[.]"  The latter statement, however, had been made in 
the "context of discussing PTSD diagnoses other than those 
arising from personal assault."  Id.  As to personal-assault 
cases, the Court noted that VA had provided for special 
evidentiary development procedures, "including interpretation 
of behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Id.

The Board specifically notes that if a PTSD claim is based on 
a claimed in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually-transmitted diseases; and roommates, 
fellow service members, or clergy. Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  See M21-
1MR, Part IV, Subpart ii, Chapter 1, Section D, Subsection 17 
(Dec. 13, 2005)

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2006).

In the instant case, there is competent evidence of a current 
psychiatric disability.  Following VA mental disorders 
examination in February 2004, at which time the veteran 
reported "having to pull friends out of helicopters" while 
serving with the 101st Airborne in Phu Bai, Vietnam, the VA 
examiner diagnosed PTSD.  However, the Board notes that this 
opinion was not based on a verified in-service stressor or a 
review of the claims file.  See 38 C.F.R. § 3.304(f).  

Prior to his testimony at the June 2006 Travel Board hearing, 
the RO indicated that the information provided by the veteran 
concerning his claimed in-service stressor(s) was 
insufficient for verification purposes.  Accordingly, on 
remand, the AMC/RO should request specific details of the in-
service stressful incident(s) from the veteran: date(s), 
place(s), unit of assignment at the time of the event(s), 
description of the event(s), medal(s) or citation(s) received 
as a result of the event(s), and, if appropriate, name(s) and 
other identifying information concerning any other 
individuals involved in the event(s).  At a minimum, the 
veteran must indicate the location and approximate time (a 2-
month specific date range) of the stressful event(s) in 
question, and the unit of assignment at the time the 
stressful event occurred.  Inform the veteran that this 
information is necessary to obtain supportive evidence of the 
stressful event(s) and that failure to respond or an 
incomplete response may result in denial of the claim.  See 
M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 
Subsection 15 (Dec. 13, 2005).

If the veteran provides additional information about his 
claimed in-service stressors, this information, along with 
copies of pertinent service personnel records, should be 
forwarded to JSRRC for stressor verification.  If the veteran 
does not respond with additional information about his 
claimed in-service stressors, then a summary of his June 2006 
Travel Board hearing testimony, along with copies of 
pertinent service personnel records, should be forwarded to 
JSRRC for stressor verification.  

Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to identify all VA and 
non-VA physicians who have evaluated or 
treated him for a psychiatric disorder, to 
include PTSD, since his separation from 
service.  Obtain outstanding VA treatment 
records that have not already been 
associated with the claims file.  Once 
signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should be 
included in the claims file.

As to the allegation of an in-service 
personal assault, the veteran must be 
advised that evidence from sources other 
than the veteran's service records may 
corroborate his account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; tests 
for sexually-transmitted diseases; and 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  See 
M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, Subsection 17 (Dec. 13, 2005)

2.  Send the veteran a letter requesting 
that he provide additional information 
needed by the Joint Services Records 
Research Center (JSRRC) (formerly the U.S. 
Armed Services Center for Unit Records 
Research (CURR)) to verify his claimed in-
service stressors.  If the veteran 
provides additional information, then the 
RO should forward this information and 
copies of pertinent service personnel 
records to JSRRC for stressor 
verification.  

If the veteran does not provide additional 
information concerning his claimed in-
service stressors, in light of the 
veteran's hearing testimony (as outlined 
above), then the RO must provide a summary 
of the veteran's claimed in-service 
stressors based on the information he has 
already provided, to include being exposed 
to mortar and rocket attacks while at Da 
Nang, being assigned perimeter guard duty, 
flying with the 101st Airborne on 
helicopter missions while transporting 
wounded and dead soldiers to Da Nang, 
along with copies of the available service 
personnel records, showing service dates, 
duties, and units of assignment, to JSRRC.  
All responses to the stressor verification 
request, to include negative responses, 
should be included in the claims file.

3.  Schedule the veteran for VA 
psychiatric and psychological examinations 
for the purpose of determining the nature 
and etiology of any psychiatric disorder 
that is currently present, to include 
PTSD.  The claims folder, to include a 
copy of this REMAND and any additional 
evidence provided by JSRRC, must be made 
available to and reviewed by the 
examiner(s) prior to completion of the 
examination report(s), and the examination 
report(s) must reflect that the claims 
file was reviewed.  Any indicated studies 
should be performed.  The psychiatrist and 
psychologist are requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran has a 
current psychiatric disorder, to include 
PTSD, which is causally linked to a 
verified in-service stressor or to an 
alleged in-service personal assault.  

The psychiatrist and psychologist are 
advised that the term "as likely as not" 
does not mean within the realm of 
possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.    

The psychiatrist and psychologist are also 
requested to provide a rationale for any 
opinion expressed and are advised that if 
a conclusion cannot be reached without 
resort to speculation, he or she should so 
indicate in the examination report.  

4.  After completion of any other 
development indicated by the record, with 
consideration of all evidence added to the 
record subsequent to the statement of the 
case, the AMC/RO must readjudicate the 
veteran's claim.  If the claim remains 
denied, the AMC/RO should issue an 
appropriate supplemental statement of the 
case (SSOC) and provide the veteran an 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

